Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00351-CV

                      IN THE INTEREST OF D.M.K., Jr. and D.K.K.

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1250-CV
                         The Honorable William Old, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment is AFFIRMED. Because
appellant is indigent, no costs of this appeal are assessed.

       SIGNED December 2, 2015.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice